United States Court of Appeals
                                                                 Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   December 12, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 04-50799
                           Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JESUS HUMBERTO LEON-GUTIERREZ,

                                       Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. 3:04-CR-727-ALL-PRM
                        --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jesus

Humberto Leon-Gutierrez (Leon) has requested leave to withdraw

and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).   Leon received a copy of counsel’s motion but

filed no response.      Our independent review of the brief and the

record discloses no nonfrivolous issues for appeal.      Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.